Case 2:21-cv-00678-JS-AYS Document 60-3 Filed 05/27/21 Page 1 of 2 PageID #: 680




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 In re HAIN CELESTIAL HEAVY METALS
 BABY FOOD LITIGATION


 This Document Relates To: All Actions              Case No.: 2:21-CV-0678-JS-AYS




  [PROPOSED] ORDER GRANTING MOTION TO APPOINT MELISSA S. WEINER,
  ANNICK M. PERSINGER, AND RACHEL SOFFIN AS INTERIM CLASS COUNSEL
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 23(g)
        WHEREAS, in light of this Court’s Order consolidating the above-referenced cases of May

 13, 2021 (Doc. 47);

        WHEREAS, finding that appointment of Interim Co-Lead Class Counsel will eliminate

 duplicative discovery and otherwise conserve the resources of the parties, their counsel, and the

 judiciary;

        WHEREAS, finding the appointment of Interim Co-Lead Class Counsel is appropriate and

 consistent with Fed. R. Civ. P. 23(g) and the Manual for Complex Litigation (4th ed. 2004);

        IT IS NOW HEREBY ORDERED THAT:

    1. Plaintiff Hanson’s Motion is GRANTED.

    1. The Court hereby appoints Melissa S. Weiner of Pearson, Simon & Warshaw, LLP, Annick

        M. Persinger of Tycko & Zavareei LLP, and Rachel Soffin of Milberg Coleman Bryson

        Phillips Grossman, PLLC as Interim Co-Lead Class Counsel.

    2. Interim Co-Lead Class Counsel shall generally be responsible for coordinating the

        activities of Plaintiffs in the consolidated cases during pretrial proceedings, including:
Case 2:21-cv-00678-JS-AYS Document 60-3 Filed 05/27/21 Page 2 of 2 PageID #: 681




          a. To initiate, brief, and argue all motions or opposition briefs on behalf of Plaintiffs

             on all matters arising during pretrial proceedings, and to otherwise determine and

             present to the court and opposing parties the position of Plaintiffs on all matters

             arising during pretrial proceedings;

          b. To otherwise coordinate Plaintiffs’ pretrial activities and plan for trial and to

             represent Plaintiffs at pretrial, scheduling, and status conferences;

          c. To direct, coordinate, and conduct discovery on behalf of Plaintiffs;

          d. To employ and consult with experts;

          e. To conduct settlement negotiations with defense counsel, execute necessary

             settlement documentation, and present any formalized settlement to the Court on

             behalf of Plaintiffs;

          f. To call and conduct meetings of Plaintiffs’ counsel when appropriate;

          g. To delegate work responsibilities to selected counsel in a manner to ensure the

             orderly and efficient prosecution of this litigation without duplication; and

          h. To perform such other duties as may be incidental to proper coordination of

             Plaintiffs’ pretrial activities and/or authorized by further order of the Court.



 DATED: ___________                                         __________________________
                                                            Hon. Joanna Seybert, U.S.D.J.
